Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 1 of 24 PageID 1587




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    ELIZABETH CARDONA and JARED
    BROWN

                                        Plaintiffs,

    v.                                                  Case No. 8:18-cv-2838-SCB-JSS

    VIVINT SOLAR, INC., VIVINT
    SOLAR DEVELOPER, LLC, and
    SOLAR MOSAIC, INC.,

                                     Defendants.

                            DEFENDANT SOLAR MOSAIC, INC.’S
                            MOTION FOR SUMMARY JUDGMENT;
                            MEMORANDUM OF LAW IN SUPPORT

              COMES NOW defendant Solar Mosaic, Inc. (“Mosaic”), by counsel, and files

   this Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56. The

   Court should enter summary judgment in Mosaic’s favor as to Counts III and VI

   pertaining to plaintiff Elizabeth Cardona and Counts IX and XII pertaining to plaintiff

   Jerard Brown. In support thereof, Mosaic files this memorandum of law and states the

   following:

   I.         INTRODUCTION

              This case stems from plaintiffs’ attempts to purchase residential solar energy

   systems for their respective homes. Their lawsuit is primarily directed against their solar

   energy vendor Vivint Solar, Inc., and a related entity (collectively, “Vivint”). Vivint is in

   the business of selling and installing solar arrays. Secondarily, Cardona and Brown are

   also suing Mosaic, a separate and unrelated entity that finances residential solar energy

                                                                                                 1
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 2 of 24 PageID 1588




   systems, from which plaintiffs sought loans to fund the purchase and installation of such

   systems.

              Cardona and Brown each assert two identical claims against Mosaic. First, they

   claim that Mosaic violated the federal Fair Credit Reporting Act, 15 U.S.C. §§ 1681–

   1681x, (“FCRA”) allegedly by obtaining their credit information without a permissible

   purpose (prohibited by 15 U.S.C. § 1681b) and/or under false pretenses (prohibited by 15

   U.S.C. § 1681f). They claim Mosaic engaged in these behaviors both willfully and

   negligently (prohibited by 15 U.S.C. §§ 1681n and 1681o, respectively). Second,

   plaintiffs seek relief under the Florida Declaratory Judgment Act (“FDJA”). FLA. STAT.

   §§ 86.01–86.111.

              As to Mosaic’s alleged violation of section 1681b—FCRA’s “permissible

   purpose” section—Mosaic undeniably had a permissible purpose for pulling credit on

   Cardona and Brown: it received loan applications from both of them. FCRA permits

   lenders to pull credit histories on prospective borrowers before rendering a decision as to

   their creditworthiness. The would-be borrowers’ consent is not required for this type of

   credit pull. And even if Cardona and Brown take the position that they did not

   intentionally apply for loans through Mosaic—a point on which their complaint is

   equivocal—it is indisputable that Mosaic received credit applications appearing to be

   from them and that it therefore reasonably believed it had a permissible purpose to pull

   their credit reports.

              As to Mosaic’s alleged violation of 15 U.S.C. § 1681f—FCRA’s “false pretenses”

   section—it is undisputed that no one from Mosaic was present at the time Cardona and


                                                                                               2
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 3 of 24 PageID 1589




   Brown submitted their credit applications using Mosaic’s electronic form. It would have

   been impossible for Mosaic to pull plaintiffs’ credit under “false pretenses” when Mosaic

   was not even on the scene to make any representations to plaintiffs, whether true or false.

   And Mosaic was not in a position to exert any control over statements made by Vivint’s

   salesperson, the only other person who was on the scene.

              Without the underlying FCRA claims, Cardona and Brown’s FDJA claims against

   Mosaic die on the vine. Mosaic did not violate FCRA in its dealings with Cardona and

   Brown; and other than the question of FCRA liability, there is no remaining ambiguity as

   to the nature of plaintiffs’ “rights, status, and other equitable or legal relations” with

   respect to Mosaic. FLA. STAT. § 86.011.

              For these reasons, there are no genuine disputes of material fact between plaintiffs

   and Mosaic. Judgment in Mosaic’s favor is appropriate as a matter of law, based on Rule

   56.

   II.        FACTUAL BACKGROUND1

              The following facts are undisputed.


   1
     This Court’s Amended Case Management and Scheduling Order, dated August 5, 2019, set the fact
   discovery cut-off for October 18, 2019, and the dispositive motion deadline for November 15, 2019. ECF
   38 at 1, ¶¶ 5, 6. The Order emphasizes that “[m]otions to amend any pleading or to continue the pretrial
   conference, trial or any other scheduled deadlines are distinctly disfavored,” and later reiterates that
   “motions to extend time or to alter any requirements set forth in this order of the other rules governing
   summary judgment motions . . . are distinctly disfavored.” Id. at 2, ¶¶ 9, 10(d). These deadlines have not
   been continued by the Court, nor has Mosaic been approached by any of the other parties regarding a
   stipulation to alter them. Grabe Declaration ¶ 20. Plaintiffs unilaterally requested an extension of the
   discovery deadline on September 27, but the Court has not yet ruled on it. ECF 40 at 13. For its part,
   Mosaic completed all the discovery it intended to do before October 18, despite a late-breaking change in
   counsel of record which made this a challenging endeavor. Id. ¶ 21. However, not all parties to the lawsuit
   have honored the Court’s scheduling order. For example, on November 14, plaintiffs’ counsel circulated
   third party discovery responses from Trans Union, commenting at the time that “[w]e expect additional
   documents and an affidavit, and will produce these to you as soon as we have them from [Trans Union].”
   Id. ¶¶ 22, 23. Moreover, plaintiffs’ depositions are scheduled for November 19, 2019. Id. ¶ 24. At this
   juncture, the Court should exclude from consideration any and all discovery requested or produced in this

                                                                                                                 3
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 4 of 24 PageID 1590




              A.      Mosaic’s Loan Origination Process

              Mosaic is a lending platform that specializes in financing the purchase and

   installation of residential solar energy systems and batteries. Declaration of Cheri Groom

   (“Groom Declaration”) ¶ 6. In the course of conducting this business, Mosaic partners

   with a variety of solar sales and installation companies, including but not limited to

   Vivint. Id. ¶ 7.

              Mosaic does not directly solicit or interact with prospective customers; rather,

   customers apply for credit in connection with their discussions with one of Mosaic’s

   installation partners—a process over which Mosaic exercises little or no direct control.

   Id. ¶ 8; see also Complaint ¶¶ 20, 75 (conceding that Mosaic does not directly approach

   consumers about borrowing money). Once the customer submits an electronic credit

   application, Mosaic’s automated systems review the customer’s data inputs, obtain a

   credit report, and then either approve or decline the loan application—all in a nearly

   instantaneous process. Groom Declaration ¶ 9; FAQs on Mosaic from Homeowners,

   attached as Exh. A to Declaration of Alice M. Grabe (“Grabe Declaration”), at 1–2. The




   case after October 18. District courts in the Eleventh Circuit routinely exclude evidence produced after the
   close of discovery from consideration on motions for summary judgment. See, e.g., Brown v. Gulf Coast
   Jewish Family Servs., Inc., No. 8:10-cv-1749-T-27AEP, 2011 WL 3957771, at *4 (M.D. Fla. Aug. 9,
   2011). The Court’s consideration of untimely discovery would severely prejudice Mosaic—the lone party
   who has adhered to the Court’s scheduling order with respect to the discovery cut-off. More precisely, it
   would force Mosaic to expend attorney fees and costs in requesting leave to file an amended summary
   judgment motion and (if that request is granted) preparing a second motion for summary judgment. Further,
   if Mosaic were required to file a second motion for summary judgment, it would do so in possible violation
   of paragraph 10(f) of the scheduling order, which prohibits multiple summary judgment motions. Mosaic
   would also likely need to propound additional discovery of its own in order to probe new issues raised by
   untimely discovery from the other parties. In essence, a continuance of the discovery and dispositive
   motion deadlines this late in the game would have the effect of hitting the re-set button on the entire
   lawsuit.

                                                                                                             4
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 5 of 24 PageID 1591




   consumer’s new solar equipment serves as collateral for the loan. Groom Declaration

   ¶ 10.

              B.     Cardona and Brown’s Loan Applications

              On two separate occasions in 2017, one or more Vivint salespeople met with

   Cardona and Brown respectively. Complaint ¶¶ 16, 71. In the course of the ensuing

   discussions, Cardona and Brown (or someone acting in their names) applied for loans

   using Mosaic’s electronic loan application, by means of an online form on an iPad

   supplied by the Vivint salesperson. Deposition Transcript of Evan Pack (“Pack

   Deposition”), attached as Exh. B to Grabe Declaration, at 46:19–21; see also Groom

   Declaration ¶ 11. The form consisted of an electronic set of data fields that could be

   populated by the consumer. Groom Declaration ¶ 12.2

              A Mosaic employee, testifying under oath, described the next steps of the loan

   application process as follows:

                             The customer interfaces with a device that’s
                     connected to the Internet. And they’re presented with
                     disclosures which they can agree to, and proceed to the
                     form where they input their information. They type in their
                     information. And then they press a button to submit that
                     information for the purpose of determining whether they
                     are eligible for credit for a Mosaic loan. . . .
                             There would be a - - a blank field with text, either in
                     front of it or above it, indicating what information is
                     requested in that field.
                             So for example, date of birth, and a blank field
                     where the customer can use a keypad, or an electronic

   2
     The complaint claims that Cardona “specifically told the [Vivint Solar] representative that she did not
   want her credit report pulled” in connection with her loan application and that the “Vivint Solar
   representative assured Ms. Cardona that they were not going to look at her credit.” Complaint ¶¶ 21, 22. As
   for Brown, the complaint does not indicate that he proactively withheld his consent to have his credit report
   pulled as Cardona did, but it does allege that he “never provided any authorization to have his credit report
   pulled by Vivint Solar.” Id. ¶ 78.

                                                                                                              5
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 6 of 24 PageID 1592




                     keypad in the case of a tablet, where they can type in the
                     characters that represent their response to that field. . . .
                             If - - if the customer consented or asked the –
                     someone else to complete those fields on their behalf, that
                     would be possible. But the expectation that Mosaic has, is
                     that the consumer him or herself is inputting those fields on
                     their own behalf.

   Deposition Transcript of Jared Smith (“Smith Deposition”), attached as Exh. C to Grabe

   Declaration, at 29:6–13, 30:23–31:6, 31:17–22.

              C.     Mosaic’s Decisions on Plaintiffs’ Loan Applications

              As the Mosaic employee went on to explain, “when the customer submits or

   inputs data onto the credit application, and they submit their credit application . . . the

   decision whether or not to extend credit . . . is made almost instantaneously. After the

   data is submitted on the credit application, it’s passed through Mosaic’s credit engine,

   which renders a decision.” Smith Deposition at 40:7–9, 15, 18–21. Electronic data that

   Mosaic receives from the consumer reporting agencies is one of the major factors that

   informs this near-instantaneous decision concerning whether to extend credit. Id. at

   40:22–25; see also Groom Declaration ¶¶ 9, 14–19; Mosaic Credit Q&A, attached as

   Exh. D to Grabe Declaration.

              Here, Mosaic initially declined both Cardona and Brown’s loan applications for

   various reasons, although Cardona was re-reviewed and approved shortly thereafter. See

   Data from Mosaic’s Database, attached as Exh. E to Grabe Declaration, at 1, 5; Smith

   Deposition at 39:21–40:15 (authenticating and explaining database printout); Groom

   Declaration ¶¶ 14–19; Email from Mosaic to Elizabeth Cardona, dated January 23, 2017,

   attached as Exh. F to Grabe Declaration (advising of Cardona of loan approval); Email


                                                                                                 6
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 7 of 24 PageID 1593




   from Mosaic to Jerard Brown dated September 26, 2017, attached as Exh. G to Grabe

   Declaration (advising Brown of loan denial). The heart of plaintiffs’ case against Mosaic

   is Mosaic’s so-called “hard credit pull”—that is, its request for Cardona and Brown’s

   credit reports in connection with the evaluation of their credit applications.3

   III.       LEGAL STANDARDS

              Summary judgment is appropriate “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a).

                    A party asserting that a fact cannot be or is genuinely
                    disputed must support the assertion by: (A) citing to
                    particular parts of materials in the record, including
                    depositions, documents, electronically stored information,
                    affidavits or declarations, stipulations (including those
                    made for purposes of the motion only), admissions,
                    interrogatory answers, or other materials; or (B) showing
                    that the materials cited do not establish the absence or
                    presence of a genuine dispute, or that an adverse party
                    cannot produce admissible evidence to support the fact.

   Fed. R. Civ. P. 56(c)(1).




   3
    In credit-reporting lingo, a so-called “soft pull” of a consumer’s credit report does not impact a
   consumer’s credit score and is not visible to third parties, whereas a “hard pull” can affect a consumer’s
   credit score and is visible to third parties. Banga v. First USA, N.A., 29 F. Supp. 3d 1270, 1274 n.2 (N.D.
   Cal. 2014); see also Doak v. Capital One, N.A., No. 5:18-cv-07102-EJD, 2019 WL 4645162 at *4 (N.D.
   Cal. Sept. 24, 2019); Adler v. DirecTV, LLC, No. CV 18-1665-DMG (PJWx), 2018 WL 6981838, at *1
   (C.D. Cal. Oct. 24, 2018); Duncan v. JPMorgan Chase Bank, N.A., Civil No. SA-14-CA-00912-FB, 2016
   WL 4419472, at *10 (W.D. Tex. May 24, 2016). In this case, the challenged credit pulls by Mosaic were
   “hard pulls” but were later converted to “soft pulls” at Mosaic’s request. See Smith Deposition at 83:8–
   85:21; Letter from Mosaic to Experian dated October 30, 2018 re: Elizabeth Cardona, attached as Exh. H to
   Grabe Declaration; Letter from Mosaic to TransUnion dated October 30, 2018 re: Elizabeth Cardona,
   attached as Exh. I to Grabe Declaration; Letter from Mosaic to Experian dated February 23, 2018 re: Jerard
   Brown, attached as Exh. J to Grabe Declaration; TransUnion Inquiry Suppression Request—Jerard Brown,
   dated February 23, 2018, attached as Exh. K to Grabe Declaration; Deposition Transcript of Emma Wilcox,
   attached as Exh. L to Grabe Declaration, at 10:16–21; 13:21–14:5; 21:7–11; 25:9–15.

                                                                                                            7
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 8 of 24 PageID 1594




              “The Court should view the evidence and any inferences that may be drawn in the

   light most favorable to the non-moving party.” Porter v. Ray, 461 F.3d 1315, 1320 (11th

   Cir. 2006). “The moving party bears the initial burden of showing the Court, by reference

   to materials on file, that there are no genuine issues of material fact that should be

   decided at trial.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1313 (11th Cir.

   2007). “‘When the moving party has discharged its burden, the non-moving party must

   then “go beyond the pleadings,” and by its own affidavits, or by “depositions, answers to

   interrogatories, and admissions on file,” designate specific facts showing that there is a

   genuine issue for trial.’” Id. at 1314 (quoting Jeffery v. Sarasota White Sox, Inc., 64 F.3d

   590, 593–94 (11th Cir. 1995) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324

   (1986))); see also Porter, 461 F.3d at 1320; Lawrence v. ACE Am. Ins. Co., 391 F. Supp.

   3d 1077, 1079 (M.D. Fla. 2019).

   IV.        ARGUMENT

              Based on the undisputed facts outlined above, Mosaic is entitled to judgment as a

   matter of law as to all of plaintiffs’ claims.

              A.     Mosaic Did Not Violate the Fair Credit Reporting Act

              FCRA’s stated purpose is “to require that consumer reporting agencies adopt

   reasonable procedures for meeting the needs of commerce for consumer credit,

   personnel, insurance, and other information in a manner which is fair and equitable to the

   consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization

   of such information.” 15 U.S.C. § 1681(b).




                                                                                                  8
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 9 of 24 PageID 1595




              To that end, the statute prohibits the use or obtaining of a consumer’s credit report

   for any purpose not explicitly enumerated in the statute. 15 U.S.C. § 1681b(f). FCRA’s

   list of so-called “permissible purposes” includes, among other things, use in connection

   with the extension of credit to a consumer. 15 U.S.C. § 1681b(a)(3)(A).

              In a similar vein, the statute also prohibits “knowingly and willfully obtain[ing]

   information on a consumer from a consumer reporting agency under false pretenses.”

   15 U.S.C. § 1681q.

              Consumers have a private right of action with respect to both willful and

   negligent violations of FCRA, with the former carrying the possibility of punitive

   damages. 15 U.S.C. §§ 1681n & 1681o.

                     1.      Mosaic Obtained Plaintiffs’ Credit Reports
                             for a Permissible Purpose

              Plaintiffs’ first theory of relief relevant to Mosaic is that Mosaic pulled their

   credit reports without a permissible purpose. Complaint ¶¶ 51, 94. This theory holds no

   water.

                             a.      A Creditor May Request a Consumer’s Credit Report
                                     in Connection With Its Evaluation of That Same
                                     Consumer’s Loan Application

              FCRA permits credit pulls if the requestor “intends to use the information in

   connection with a credit transaction involving the consumer on whom the information is

   to be furnished and involving the extension of credit to . . . the consumer.” 15 U.S.C.

   § 1681b(a)(3)(A). In other words, a would-be creditor may lawfully evaluate a

   consumer’s credit report for purposes of deciding whether to lend that consumer money

   and if so, on what terms. “‘A showing of permissible purpose is a complete defense[ ]’ to

                                                                                                   9
   40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 10 of 24 PageID 1596




    a claim under the FCRA.” Tacoronte v. Cohen, No. 6:13-cv-418-Orl-18GJK, 2014 WL

    12873365, at *3 (M.D. Fla. April 14, 2014) (quoting Daniel v. Bluestem Brands, Inc., No.

    13-11714, 2014 WL 81763, at *4 (E.D. Mich. Jan. 9, 2014)).

               Here, it is undisputed that Mosaic received loan applications purporting to be

    from Cardona and Brown. Groom Declaration ¶¶ 14, 17; Smith Deposition 39:21–40:13;

    Data from Mosaic’s Database, attached as Exh. E to Grabe Declaration, at 4, 7. Under

    these circumstances, FCRA explicitly allowed Mosaic to pull Cardona and Brown’s

    respective credit histories and consider them before rendering a decision as to plaintiffs’

    creditworthiness. Mosaic had a permissible purpose for pulling plaintiffs’ credit and

    therefore has a complete defense in this regard.4

                               b.       A Creditor Need Not Obtain a Consumer’s Consent to
                                        Pull Credit If, As Here, It Has Another Permissible
                                        Purpose

               Notably, would-be creditors are not required to seek or obtain a consumer’s

    permission in order to access his or her consumer credit report—so long as the report is

    being obtained for a permissible purpose such as evaluating creditworthiness in

    connection with the consideration of that consumer’s loan application. Wallace v. Finkel,


    4
      Actually, the Middle District of Florida has approved credit pulls under the “permissible purpose”
    standard in far more attenuated circumstances, where a lender and a party pulling credit are only loosely
    affiliated. For example, “‘[w]here a prospective buyer signs a retail installment contract in which the seller
    makes clear that the dealer may attempt to assign tentative financing arrangements to third-party lenders,
    there is no FCRA violation for accessing the consumer’s credit report.’” Clouse v. Arcadia Chevrolet-Geo-
    Buick-Oldsmobile-Pontiac, Inc., No. 2:06-cv-242-FtM-34DNF, 2008 WL 11430042, at *4 (M.D. Fla. June
    18, 2008) (quoting Jones v. TT of Longwood, Inc., No. 6:06-cv-651-Orl-19DAB, 2007 WL 2298020, at *5
    (M.D. Fla. Aug. 7, 2007)); see also Miller v. Nationstar Mortgage, No. 6:11-cv-1337-Orl-22DAB, 2013
    WL 12091325, at *15–16 (M.D. Fla. Apr. 10, 2013) (holding that a mortgage servicer may pull a
    consumer’s credit report in the course of evaluating him for loss mitigation options). Under section
    1681b(a)(3)(A), Mosaic was even more clearly justified in pulling Cardona and Brown’s credit than were
    the defendants in Clouse, Jones, and Miller, since Mosaic was the originating lender from whom plaintiffs
    were seeking financing.

                                                                                                               10
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 11 of 24 PageID 1597




    No. CIVA 2:06CV05-SRW, 2006 WL 1731149, at *5 (M.D. Ala. June 22, 2006) (finding

    that the “plaintiff’s consent or knowledge is not required if a report is obtained for a

    ‘permissible purpose’ set forth in § 1681b(a)(3)”); see also Holness v. HHH Motors 2,

    LLP, No. 3:17-cv-1177-J-39MCR, 2018 WL 6494715 at *4 (M.D. Fla. Nov. 14, 2018)

    (citing Wallace for this proposition); Tucker v. Olympia Dodge of Countryside, Inc., No.

    03 C 0976, 2003 WL 21230604, *2 (N.D. Ill. May 28, 2003) (“Under the FCRA, it is

    permissible to obtain a credit report on a consumer only with the written consent of the

    consumer or for certain permissible purposes.” (emphasis added)). As the Eleventh

    Circuit succinctly stated in an unpublished opinion, “nothing in the FCRA requires a

    consumer’s prior written permission before requesting a credit report.” Cosby v. First

    Tennessee Bank Nat. Ass’n, Inc., 545 F. App’x 796, 798 (11th Cir. 2013); see 11th Cir. R.

    36-2 (unpublished opinions are to be treated as persuasive, though not binding).

               Here, plaintiffs complain that they did not consent to Mosaic’s credit pulls.

    Complaint ¶¶ 21, 22, 78; see also footnote 1, supra. However, neither their consent nor

    even their knowledge was required, since Mosaic had another independent permissible

    purpose for obtaining their credit reports: namely, the processing of plaintiffs’ loan

    applications.

               Moreover, plaintiffs’ initial lack of success in obtaining loans from Mosaic does

    not necessarily mean that its credit pulls were impermissible. As one judge on this Court

    has previously observed in rejecting an identical argument, “such a reading of the FCRA

    is too narrow.” Meeks v. Murphy Auto Group, Inc., No. 8:09-cv-1050-T-TBM, 2010 WL

    5174525, at *7 (M.D. Fla. Dec. 15, 2010).


                                                                                               11
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 12 of 24 PageID 1598




                              c.      Would-Be Creditors Are Protected by FCRA’s “Reason
                                      to Believe” Standard

               The complaint is unclear about whether Cardona and Brown realized that they

    were applying for loans. To the extent Cardona and Brown’s FCRA claim against Mosaic

    is predicated on a contention that Vivint’s salesperson duplicitously applied for loans on

    plaintiffs’ behalf and without their knowledge, Mosaic is nonetheless still entitled to

    judgment as a matter of law because it had every reason to believe that Cardona and

    Brown had themselves sought an extension of credit from Mosaic.

               Strictly speaking, the list of permissible purposes in section 1681b(a) of Title 15

    applies to consumer reporting agencies (“CRAs”) only. Although Mosaic is not a CRA,

    subsection (f) of the same statute authorizes certified entities like Mosaic to obtain and

    use a consumer’s credit report, so long as it is doing so for one of the permissible

    purposes listed for CRAs in subsection (a). Effectively, subsection (f) imports the list of

    CRA-approved permissible purposes from subsection (a) and applies them to end users of

    credit information like Mosaic.

               Subsection (a)(3)(A) provides that a CRA may furnish a consumer report “[t]o a

    person which it has reason to believe . . . intends to use the information in connection

    with a credit transaction involving the consumer on whom the information is to be

    furnished and involving the extension of credit to . . . the consumer[.]” As explained in

    section IV.A.1.a, supra, at a minimum this means that prospective lenders like Mosaic

    are authorized to pull credit on a loan applicant.

               It is a slightly different question, however, whether users of credit information

    like Mosaic can only pull credit on actual loan applicants, or if they can pull credit on

                                                                                                   12
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 13 of 24 PageID 1599




    consumers whom they reasonably believe are loan applicants. In other words, is the

    “reason to believe” language from subsection (a) imported into subsection (f) along with

    the list of permissible purposes?

               According to the vast majority of federal district courts nationwide—and in at

    least one instance in the Middle District of Florida—the answer is yes. “[S]o long as a

    user has reason to believe that a permissible purpose exists, that user may obtain a

    consumer report without violating the FCRA.” Foote v. Cont’l Serv. Grp., No. 6:18-cv-

    73-ORL-40TBS, 2018 WL 3008880, at *2 (M.D. Fla. Jun. 16, 2018) (quoting Korotki v.

    Attorney Servs. Corp., 931 F. Supp. 1269, 1276 (D. Md. 1996), aff’d, 131 F.3d 135 (4th

    Cir. 1997)).5 For example, a creditor does not violate Section 1681b when it obtains a


    5
      See also Miller v. Dish Network, LLC, 326 F. Supp. 3d 51, 64–65 (E.D. Va. 2018) (collecting cases from
    the Fourth Circuit); Trikas v. Universal Card Serv. Corp., 351 F. Supp. 2d 37, 42 (E.D.N.Y. 2005) (finding
    that defendant bank, who had obtained plaintiff’s credit report for an account plaintiff previously held at the
    bank but had since closed, had a permissible purpose in reviewing what it believed to be an existing
    account, even though plaintiff was no longer the bank’s customer); Geiling v. Wirt Fin. Servs., Inc., No. 14-
    11027, 2014 WL 8473822, at *18 (E.D. Mich. Dec. 31, 2014) (“[Section 1681b(a)(3)] provides that the
    reporting agency can furnish a report if it ‘has reason to believe’ that the prospective user ‘intends to use
    the information’ for certain purposes. Extrapolating this to user liability, courts have concluded that a user
    must merely have ‘a reason to believe’ a permissible purpose exists in order to escape liability.” (internal
    citation omitted)); Daniel, 2014 WL 81763, at *4–5 (concluding that plaintiff could not show defendant
    violated the FCRA by obtaining her credit report from multiple agencies, even where plaintiff’s identity
    was stolen, because the defendant reasonably believed that it had a permissible purpose for seeking the
    credit report associated with the information provided by the identity thief); Alston v. Cent. Credit Servs.,
    Inc., No. DKC 12-2711, 2013 WL 4543364, at *2 (D. Md. Aug. 26, 2013) (“[Section §1681b(a)’s] ‘reason
    to believe’ standard has likewise been applied to users of the reports. . . . [T]his means that if a user had a
    reason to believe that a consumer owed a debt, it would have a permissible purpose to access the
    consumer’s credit report.”); Wells v. Craig & Landreth Cars, No. 3:10-CV-00376, 2010 WL 4810623, at
    *2 (W.D. Ky. Nov. 18, 2010) (“Section 1681b allows a lender to access a potential borrower’s credit report
    if the lender has reason to believe the information is to be used ‘in connection with a credit transaction
    involving the consumer on whom the information is to be furnished and involving the extension of credit
    to, or review or collection of an account of, the consumer.’” (quoting § 1681b(a)(3)(A) and citing §
    1681b(f)(1)); Carter v. MBNA Am. Bank, No. 1:05-CV-2703-TWT, 2006 WL 8432582 at *2 (N.D. Ga. Jul.
    28, 2006) (applying § 1681b(a)’s “reason to believe” standard to defendant bank, a user of credit
    information under §1681b(f), and finding defendant had reason to believe a permissible purpose existed to
    obtain plaintiff’s credit report for collection purposes); Shah v. Collecto, Inc., No. Civ.A.2004-4059, 2005
    WL 221642 at *12 (D. Md. Sept. 12, 2005) (concluding that if a user of credit information had a reason to
    believe that a consumer owed a debt, it would have a permissible purpose to access the consumer’s credit

                                                                                                               13
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 14 of 24 PageID 1600




    credit report due to an imposter’s application for credit—even though the identity theft

    victim did not make the application—because in that context it was reasonable for the

    creditor to believe it had a permissible purpose to pull the consumer’s credit. Glanton v.

    DirecTV, LLC, 172 F. Supp. 3d 890, 896 (D.S.C. 2016).6

               While the Eleventh Circuit has so far not published any opinions discussing the

    application of the “reason to believe” standard to alleged violations of section 1681b(f), it

    issued an unpublished opinion earlier this year in which it affirmed a district court order

    to that effect. In Middlebrooks v. Sacor Financial, Inc., the magistrate judge with whom

    the matter originated concluded that “[t]he ‘reason to believe’ standard applies not only

    to the consumer reporting agency, as contemplated by § 1681b(a), but also to the users of

    the credit information governed by § 1681b(f).” No. 1:17-cv-0679-SCJ-JSA, 2018 WL

    4850122, at *15 (N.D. Ga. Jul. 25, 2018), report and recommendation adopted, 322 F.

    Supp. 3d 1300 (N.D. Ga. 2018), aff’d in part, appeal dismissed in part, 775 F. App’x 594

    (11th Cir. May 30, 2019).


    report and would not violate the FCRA in doing so); James v. Interstate Credit and Collection, Inc., No.
    Civ.A.03-CV-1037, 2005 WL 18006501, at *3 (E.D. Pa. Jul. 29, 2005) (upholding summary judgment for
    defendant collection agency because it had a reason to believe a permissible purpose existed for accessing
    plaintiff’s credit report); Kennedy v. Victoria’s Secret Stores, Inc., No. Civ.A. 03-2691, 2004 WL 2186613,
    at *3 (E.D. La. 2004) (dismissing FCRA claim involving consumer’s allegations that a store clerk had
    opened an account in plaintiff’s name without permission, because clerk obtained consumer report
    believing she would use the information to either extend credit, or to review or collect on an account—both
    of which were permissible purposes).
    6
      See also, e.g., Frazier v. RJM Acquisitions LLC, No. 14-0047, 2015 WL 795078, at *3 (D. Md. Feb. 24,
    2015) (finding no FCRA violation because “[t]he email and the declaration show that the Defendant had
    reason to believe a debt existed, even if the Plaintiff is correct that the debt did not exist”); Bracken v.
    Fannie Mae Consumer Res. Ctr. Inc., No. 6:13-cv-1983, 2014 WL 5527837, at *7 (D.S.C. Oct. 31, 2014);
    (“Under Section 1681b, all that is required is that Fannie Mae had ‘reason to believe’ that it had a
    permissible purpose to access Bracken’s credit report, not that it was the actual owner of the account.”);
    Alston, 2013 WL 4543364, at *2–3 (commenting that defendant “has produced evidence of a permissible
    purpose in accessing Plaintiff’s credit report—to collect a debt that it had ‘reason to believe’ Plaintiff
    owed” and concluding that there was no FCRA violation).

                                                                                                              14
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 15 of 24 PageID 1601




               In adopting the magistrate’s report, the district judge elaborated: “In order to

    defeat a claim under 15 U.S.C. § 1681b, a user need only demonstrate that it ‘had reason

    to believe that a permissible purpose existed.’ . . . A company can have ‘reason to believe

    that a permissible purpose existed’ even if the company made a mistake or was

    deliberately misled about the underlying facts.” 322 F. Supp. 3d at 1304 (quoting Carter

    v. MBNA Am. Bank, No. 1:05-CV-2703-TWT, 2006 WL 8432582, at *2 (N.D. Ga. July

    28, 2006)). The Eleventh Circuit, affirming this portion of the order, commented:

                      [S]ummary judgment was appropriate on Middlebrooks’s
                      FCRA claim. As the owner of the Middlebrooks’s
                      judgment and debt, Sacor had a “permissible purpose,” or
                      at least a reasonable belief that it had such a purpose, in
                      obtaining her consumer report because it was seeking
                      information in connection with the collection of an account.
                      15 U.S.C. § 1681b(a)(3)(A). Accordingly, we affirm as to
                      this issue.

    775 F. App’x at 598 (emphasis added).7

               On the subject of whether Cardona and Brown realized that they were submitting

    loan applications to Mosaic, the complaint is evasive. It alleges that “Ms. Cardona was

    not provided, nor given the opportunity to review, any paperwork or documents, paper or

    electronic,” and that she “did not sign or authorize the Vivint Solar representative to use

    her signature.” Complaint ¶¶ 23, 25. Identical allegations are made for Brown. Id. ¶¶ 76,




    7
      Prior to the Eleventh Circuit’s opinion in Middlebrooks, a judge in the Northern District of Alabama
    issued an order holding to the contrary. Blumenfeld v. Regions Bank, No. 4:16-cv-01652-ACA, 2018 WL
    4216369, at *5 (N.D. Ala. Sept. 5, 2018) (declining to incorporate the “reason to believe” language from
    section 1681b(a) into section 1681b(f)). This case appears to be an outlier.

                                                                                                           15
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 16 of 24 PageID 1602




    77. But the complaint itself carefully avoids saying that Cardona and Brown had no idea

    they were applying for financing.8

               The Court is bound to draw factual inferences in plaintiffs’ favor, since they are

    the non-moving parties. Porter, 461 F.3d at 1320. But even if the Court infers from the

    complaint’s ambiguities that plaintiffs both failed to appreciate the fact that they were

    applying for new loans on the Vivint salesperson’s iPad, it is undisputed that Mosaic

    received loan applications from both of them. Groom Declaration ¶¶ 14, 17; Smith

    Deposition 39:21–40:13; Data from Mosaic’s Database, attached as Exh. E to Grabe

    Declaration, at 4, 7. Accordingly, Mosaic was reasonable in its belief that it had a

    permissible purpose for pulling plaintiffs’ credit.

                                d.       Conclusion

               There is no genuine issue of material fact relevant to the permissible purpose

    analysis. Mosaic’s indisputably permissible purpose in pulling plaintiffs’ credit—and/or

    its reasonable belief in the existence of such a purpose—constitutes a complete defense.

    Mosaic is entitled to judgment as a matter of law on the issue of whether it violated

    section 1681b by pulling credit reports belonging to Cardona and Brown.




    8
      Compare Pack Deposition 115:12–17; 117:5–9 (comment by plaintiffs’ counsel that “[e]ach of my clients
    will testify that they never heard the word ‘loan’ during [Vivint’s] sales presentation. . . . each one of those
    consumers says I never touched the iPad, I never heard of Solar Mosaic, no one ever told me about any
    loan, and I didn’t allow my credit to be pulled.”) with id. at 115:22–116:7 (Vivint witness response that “it
    depends on how [the salespeople are] talking about the financing option. For example, your earlier
    question, if they’re talking about Solar Mosaic, whether or not they’re using ‘loan’ to describe that, they
    may be talking through the different parameters, I don’t know.”) and id. at 112:7–15 (Vivint witness
    statement that “[w]hen providing any of the financing options, [Vivint salespeople] do talk about where
    that financing option is coming from. So if Solar Mosaic is available, it would be something they would
    talk about with the customer, if that’s what the customer was selecting to choose as their financing
    option.”).

                                                                                                                 16
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 17 of 24 PageID 1603




                      2.      Mosaic Did Not Obtain Plaintiffs’ Credit Reports
                              Under False Pretenses

               Plaintiffs’ second theory of relief is that Mosaic violated 15 U.S.C. § 1681q by

    knowingly and willfully pulling their credit reports “under false pretenses.” Like their

    first theory, this one is not persuasive. There are no genuine factual disputes, and Mosaic

    is entitled to judgment as a matter of law.

                              a.     Mosaic Lacked the Requisite Mental State and Was Not
                                     Even Present for the Challenged Transactions

               Many (but not all) courts determine whether a request for a consumer report has

    been made under “false pretenses” solely by looking at the permissible purposes for

    which consumer reports may be obtained under section 1681b of FCRA. See Zamora v.

    Valley Fed. Sav. & Loan Ass’n, 811 F.2d 1368, 1370 (10th Cir. 1987); Zeller v. Samia,

    758 F. Supp. 775, 781 (D. Mass. 1991). Under this theory, any request that is not made

    for a permissible purpose is considered to be made under false pretenses. Id.

               A minority of courts, while relying on the accepted view that a request which is

    not made for a permissible purpose is made under false pretenses, also add another

    requirement: “Hence, a user who purports to seek a consumer report for a permissible

    purpose, while secretly seeking the report for an impermissible purpose, is subject to

    liability under the FCRA for obtaining information under false pretenses.” Allen v.

    Calvo, 832 F. Supp. 301, 303 (D. Ore. 1993) (emphasis added). Courts following this

    view generally hold that “false pretenses” under section 1681q “requires not merely a

    purpose which is not technically in compliance with the purposes set forth in section




                                                                                                  17
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 18 of 24 PageID 1604




    1681b, but a calculated attempt to mislead another in order to obtain information.”

    Graziano v. TRW, Inc., 877 F. Supp. 53, 57 (D. Mass. 1995).

               Here, Cardona and Brown cannot succeed on their section 1681q claim under

    either of these views. Under the majority view, as noted in Section IV.A.1, supra, Mosaic

    had a permissible purpose for pulling plaintiffs’ credit, so the false pretenses claim goes

    nowhere. And under the minority view, plaintiffs do not even plead (and certainly cannot

    prove) that Mosaic made a calculated attempt to mislead them in order to obtain their

    credit information. Indeed, they make no allegations as to Mosaic’s mental state at all.

    They could not credibly do so, since they effectively concede in the complaint that no one

    from Mosaic was present at the time they submitted their online loan applications on the

    Vivint salesperson’s iPad. See Complaint ¶ 75 (alleging that “Solar Mosaic, Inc., does not

    directly approach the consumer about financing, but gets involved in a transaction when

    Vivint Solar’s salesman goes door-to-door to make a sale, and Vivint Solar’s salesman

    completes and submits an electronic credit application for Solar Mosaic, Inc. financing”);

    see also Smith Deposition 31:23–32:7. Mosaic could not have proceeded with plaintiffs’

    credit pulls under “false pretenses”; as the undisputed facts indicate, Mosaic was not on

    the scene to make any representations, whether true or false.

                              b.     Vivint’s Salesperson Was Not Authorized to Act as
                                     Mosaic’s Agent or to Speak for It in Any Way

               The complaint alleges that the Vivint salesperson who tried to sell solar energy

    equipment to Cardona and Brown failed to obtain consent for the credit pulls and, in the

    case of Cardona, even affirmatively told her that her credit would not be pulled.

    Complaint ¶¶ 21, 22, 78; see also footnote 1, supra. The complaint further alleges that in

                                                                                                  18
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 19 of 24 PageID 1605




    so doing, the Vivint salesperson was acting as the agent of Mosaic as well as of Vivint.

    Id. ¶¶ 19, 74.

               Under Florida law, a principal may be liable under actual agency or apparent

    agency principles. Cavic v. Grand Bahama Dev. Co., 701 F.2d 879, 883 (11th Cir. 1983).

    There is no indication of actual agency here. Moreover, “[t]o plead the existence of an

    agency relationship via apparent agency, a plaintiff must allege: ‘(1) the alleged principal

    made some sort of manifestation causing a third party to believe that the alleged agent

    had authority to act for the benefit of the principal; (2) that such belief was reasonable;

    and (3) that the claimant reasonably acted on such belief to his detriment.’” Serra-Cruz v.

    Carnival Corp., No. 1:18-CV-23033-UU, 2019 WL 4564378, at *5 (S.D. Fla. Sept. 19,

    2019) (emphasis added; quoting Zapata v. Royal Caribbean Cruises, Ltd., No. 12-21897-

    CIV, 2013 WL 1296298, at *5 (S.D. Fla. Mar. 27, 2013)).

               Notwithstanding plaintiffs’ exhaustive depositions of two Mosaic employees

    under Federal Rule of Civil Procedure 30(b)(6), and another under Rule 30(b)(1), no

    evidence of any of these elements has emerged. Nor are facts supporting the elements

    pleaded in the complaint. There is, in short, zero indication that Vivint or its salespeople

    possess actual or apparent authority to act as agents for Mosaic. Groom Declaration ¶ 11.

    They have no authority to bind Mosaic to any contracts or to speak for it in any way. Id.

    To the extent that the complaint is implying that Mosaic obtained plaintiffs’ credit report

    under false pretenses because Vivint’s salesperson told Cardona that her credit would not

    be pulled, the undisputed evidence, and even the complaint’s own allegations, indicate

    that Mosaic had no role in any such representation. Consequently, even if a Vivint


                                                                                                  19
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 20 of 24 PageID 1606




    salesperson made the challenged statement, Mosaic cannot be held responsible for that

    statement’s falsity.

                              c.       Conclusion

               The undisputed facts show that Mosaic did not pull plaintiffs’ credit under false

    pretenses. The Court should enter judgment as a matter of law in Mosaic’s favor with

    respect to 15 U.S.C. § 1681q.

                      3.      There Is No Evidence That Mosaic Acted Willfully or
                              Negligently

               In addition to the above considerations, Mosaic is entitled to summary judgment

    on plaintiffs’ FCRA claim for the simple reason that no evidence exists to indicate that it

    possessed the requisite mental state to commit a FCRA violation—whether willfully

    under 15 U.S.C. § 1681n or negligently under 15 U.S.C. § 1681o.9

               Allegations that a defendant violated FCRA by obtaining plaintiff’s consumer

    credit report without a permissible purpose “cannot be conclusory and must include

    specific facts as to a defendant’s mental state when the report was accessed.” Helman v.

    Udren Law Offices, P.C., 85 F. Supp. 3d 1319, 1331–32 (S.D. Fla. 2014). Further, “in

    order to establish a willful violation of the FCRA, a consumer must prove either a

    knowing violation or that the alleged violator acted in accordance with an objectively



    9
      Despite section 1681q’s incorporation of the terms “knowingly and willfully,” federal courts in at least
    two Circuits have found that noncompliance with § 1681q may form the basis for civil liability under either
    § 1681n or § 1681o. Yohay v. City of Alexandria Employees Credit Union, Inc., 827 F.2d 967 (4th Cir.
    1987); Hansen v. Morgan, 582 F.2d 1214 (9th Cir. 1978). Thus, users who either willfully acquire
    information under false pretenses from a consumer reporting agency, or who are negligent in allowing such
    information to be acquired, may incur civil liability under FCRA. Shaw v. Shaw, No. 93-874-CIV-ORL-10,
    1994 WL 16014349, at *4 (M.D. Fla. June 27, 1994). If this Court follows suit, it can apply section 1681n
    (willfulness) and 1681o (negligence) equally to section 1681q without being limited by section 1681q’s
    more narrow language pertaining to mental state.

                                                                                                            20
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 21 of 24 PageID 1607




    unreasonable reading of the FCRA and with an unjustifiably high risk of violating the

    FCRA.” Lee v. Security Check, No. 3:09-cv-421-J-12TEM, 2010 WL 3075673, at *12

    (M.D. Fla. Aug. 5, 2010); see also Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 59–60

    (2007) (holding that in order to establish willful noncompliance with FCRA for purposes

    of statutory and punitive damages, plaintiff must prove that defendant acted in a

    deliberate and purposeful manner in conscious disregard for plaintiff’s rights).

               Plaintiffs have made no attempt to plead or prove facts relevant to Mosaic’s

    mental state or its supposedly reprehensible intentions in pulling their credit. Instead, they

    concede that their credit applications were electronic transactions in which they

    participated without any Mosaic representative being present. Without any mental-state

    evidence at all, plaintiffs’ FCRA claim cannot survive summary judgment.

                      4.      Cardona & Brown Suffered No Damages

               Yet another independent reason why plaintiffs’ FCRA claims should be dismissed

    at the summary judgment stage is the lack of proof regarding Cardona and Brown’s

    damages. It is well-settled in the Eleventh Circuit that “failure to produce evidence of

    damages resulting from a FCRA violation mandates summary judgment.” Nagle v.

    Experian Info. Sols., Inc., 297 F.3d 1305, 1307 (11th Cir. 2002); see also Stone v.

    Saferent, No. 6:16-cv-1457-Orl-18KRS, 2017 WL 4326051, at *3 (M.D. Fla. Sept. 27,

    2017).

               Here, Cardona and Brown have failed to produce any meaningful evidence of

    how they were damaged by Mosaic’s supposedly impermissible hard credit pulls. Indeed,

    all the evidence tends to show that Cardona and Brown were not materially damaged by


                                                                                               21
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 22 of 24 PageID 1608




    these inquiries.

               First, Mosaic took affirmative action to suppress the hard pulls and have them

    converted to soft pulls. Once this happened, they could not impact plaintiffs’ credit scores

    any longer. See footnote 3, supra.

               Second, Brown submitted his own evidence that Mosaic’s hard pull had only a

    “low impact” on his credit scores from TransUnion and Equifax. See Screen Shots from

    Credit Karma re: Hard Inquiries for Jerard Brown, attached as Exhs. M & N to Grabe

    Declaration (commenting, respectively, “We noticed a few hard inquiries” and “Nice job

    keeping your hard inquiries low!”). While Cardona did not produce similar information,

    she also has not presented any evidence to indicate why Mosaic’s hard pull on her credit

    would have affected her more severely than it affected her co-plaintiff Brown.

               Third, plaintiffs’ own interrogatory responses on the subject of damages are, at

    best, extremely vague and scanty, describing only de minimis dollar amounts at most. See

    Plaintiff Elizabeth Cardona’s Responses to Defendants’ First Set of Interrogatories No.

    13, attached as Exh. O to Grabe Declaration (describing Cardona’s outrage and fear but

    indicating that her only quantifiable damages resulted from her decision to place a freeze

    on her credit reports with TransUnion, Equifax, and Experian at a cost of $10 each);

    Plaintiff Jerard Brown’s Responses to Defendants’ First Set of Interrogatories No. 12,

    attached as Exh. P to Grabe Declaration (describing fear and anger but no quantifiable

    damages).

               The absence of meaningful evidence regarding Cardona and Brown’s damages is,

    all by itself, sufficient to doom plaintiffs’ FCRA claims.


                                                                                                  22
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 23 of 24 PageID 1609




               B.     Plaintiffs Cannot State a Claim Against Mosaic
                      Based on the Florida Declaratory Judgment Act

               Plaintiffs also each seek relief under the FDJA. FLA STAT. §§ 86.01–86.111.

    Without any underlying FCRA violation, however, plaintiffs cannot “‘show that there is a

    bona fide, actual, present practical need for the declaration.’” Espinoza v. Countrywide

    Home Loans Servicing, L.P., No. 14-20756-CIV, 2014 WL 3845795, at *6 (S.D. Fla.

    Aug. 5, 2014) (quoting Santa Rosa Cnty. v. Admin. Comm’n, Div. of Admin. Hearings,

    661 So. 2d 1190, 1192 (Fla. 1995) (per curiam)). In order to trigger jurisdiction under the

    FDJA, plaintiffs must show that they are in doubt as to the existence of some right or

    status and are entitled to have that doubt removed. Id.

               Without a viable FCRA claim against Mosaic, Cardona and Brown cannot meet

    that burden. There is nothing left for the Court to “declare.” As explained above, the

    undisputed evidence shows that Mosaic did not violate FCRA in its dealings with

    Cardona and Brown; and other than the question of FCRA liability, there is no remaining

    ambiguity as to the nature of plaintiffs’ “rights, status, and other equitable or legal

    relations” with respect to Mosaic. FLA. STAT. § 86.011.

               Consequently, the Court should grant summary judgment in Mosaic’s favor as to

    Cardona and Brown’s two FDJA claims.

    V.         CONCLUSION

               For all of the foregoing reasons, Mosaic respectfully requests that the Court grant

    summary judgment in its favor as to the following: Count III (Cardona’s FCRA claim

    against Mosaic); Count VI (Cardona’s FDJA claim against Mosaic); Count IX (Brown’s

    FCRA claim against Mosaic); and Count XII (Brown’s FDJA claim against Mosaic).

                                                                                                23
    40505562
Case 8:18-cv-02838-SCB-JSS Document 70 Filed 11/15/19 Page 24 of 24 PageID 1610




     Dated: November 15, 2019               Respectfully submitted,
                                            SOLAR MOSAIC, INC.

                                            /s/ Alice M. Grabe          .
                                            Alice M. Grabe (pro hac vice)
                                            Gillian Williston
                                            Florida Bar No. 14270
                                            Troutman Sanders LLP
                                            222 Central Park Avenue, Suite 2000
                                            Virginia Beach, VA 23462
                                            Telephone: (757) 687-7500
                                            Facsimile: (757) 687-7510
                                            gillian.williston@troutman.com
                                            alice.grabe@troutman.com

                                            Kalama M. Lui-Kwan (pro hac vice)
                                            Troutman Sanders LLP
                                            3 Embarcadero Center, Suite 800
                                            San Francisco, CA 94111-4064
                                            (415) 477-5758
                                            kalama.lui-kwan@troutman.com

                                            Counsel for Defendant
                                            Solar Mosaic, Inc.




                                                                             24
    40505562
